IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10342
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LARCARNLY CROSS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:98-CR-41-1
                        --------------------
                          December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Larcarnly Cross appeals the sentence imposed for his guilty

plea conviction of distribution of less than 500 grams of

cocaine.   Cross argues that he is entitled to a two-point

reduction in his base offense level for acceptance of

responsibility under United States Sentencing Guideline § 3E1.1,

despite twice testing positive for cocaine usage while on release

pending sentencing.

     We will uphold the district court’s decision to deny a

reduction in offense level for acceptance of responsibility


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10342
                                -2-

unless it is without foundation.   United States v. Brace, 145
F.3d 247, 264 (5th Cir.) (en banc), cert. denied, 119 S. Ct. 426

(1998).   The district court’s decision not to award the reduction

to Cross is not without foundation.   See United States v.

Watkins, 911 F.2d 983, 985 (5th Cir. 1990).   The district court’s

judgment is AFFIRMED.